DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-6 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiments, there being no allowable generic or linking claim. Election was made without traverse on 8/31/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (10,659,812) for the same reasons as set forth in Sec. 8 of the last OA, dated 9/15/21.
With respect to the newly amended limitations, Fig. 6 of Jin already discloses the concept of based on the intra prediction mode of the current block being in a first angular mode 645, the at least one reference sample to be filtered is determined among samples which are adjacent to the upper side of the current block based on a position 640 of the current sample and the first angular mode, and the first weight with respect to the at least one reference sample to be filtered is determined based on coordinate .
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. In response to applicant's argument on p. 11-14 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a weighted sum of an existing intra prediction value and relationship between the mode and the samples) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also asserts on p.14 of the Remarks that the reference fails to disclose the claimed reference sample.  However, Fig. 7 of Jin illustrates the concept of such common value of a reference sample (e.g. 710, 720) to be filtered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNG LEE whose telephone number is (571)272-7334. The examiner can normally be reached 571-272-7334.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y LEE/           Primary Examiner, Art Unit 2419